DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kai Wimberley on 02/21/2022.
The application has been amended as follows: 
(Currently Amended) An apparatus for forming 3D objects from a metallic powder comprising:
a delivery mechanism including a cold spray nozzle, the cold spray nozzle configured to emit a beam of metallic powder at a velocity to enable the metallic powder to form a solid mass on a substrate;
a positioning mechanism including a robotic arm including a five axis computer numerical controlled (CNC) frame or six axis industrial arm, the robotic arm securing and moving the substrate with respect to the delivery mechanism, so as to set or adjust a distance or an angle between the delivery mechanism and the substrate as the metallic powder builds up on the substrate;
a control system including a computerized system to send control signals to the delivery mechanism and the positioning mechanism dependent on a 3D object to be formed, the control system configured  to cause the positioning mechanism to continuously reorient and maintain a perpendicular angle of attack of the beam of the metallic powder as the 3D object forms from the metallic powder, wherein a function of defining a geometry of the 3D object is moved entirely to the control system such that the five axis CNC frame or the six axis industrial arm produces a motion in accordance with the geometry of the 3D object unconstrained by a geometry of the delivery mechanism and unconstrained by a geometry of the positioning mechanism.
Allowable Subject Matter
Claims 1-4,8-10,12-13,15-18 and 22-23 are allowed.

Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an apparatus for forming 3D objects as instantly claimed is that while the prior arts Li (WO 2015/073322 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, teaches a robotic 3D printing system has a six degree of freedom (DOF) robot arm (12) that holds the platform (16) on which the 3D part (15) is built on, wherein the system uses the dexterity of the 6 DOF robot to move and rotate the platform relative to the 3D printing head (18); and the robot (12) is controlled by a computer (see abstract; Fig.1 and claims 5-7). 
However, as applicant indicated in the remarks filed on 12/29/2021, Li fails to teach a control system configured to cause the positioning mechanism to continuously reorient and maintain a perpendicular angle of attack of the beam of the metallic powder as the 3D object forms from the metallic powder, wherein a function of defining a geometry of the 3D object is moved entirely to the control system such that the five axis CNC frame or the six axis industrial arm produces a motion in accordance with the geometry of the 3D object unconstrained by a geometry of the delivery mechanism and unconstrained by a geometry of the positioning mechanism.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-4,8-10,12-13,15-18 and 22-23, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743